BLAND, P. J.
The grand jury of Cape Girardeau county, Missouri, presented an indictment against defendant containing two counts: The first charged a violation of the dramshop act; the second charged defendant with having sold fermented and distilled liquors, in the county of Cape Girardeau, in the State of Missouri, on the first day of the week, commonly called Sunday, in violation of section 2243, Eevised Statutes 1899. On the trial defendant was acquitted on the first count but Avas found guilty on the second by the court sitting as a jury.
The evidence shows that defendant fitted up an improvised but rude bar on the steamboat Warsaw, and on a Sunday when an excursion trip was made by the steamer on the Mississippi river, starting from the city of Cape Girardeau and running up and down the river opposite the county of Cape Girardeau, from behind his bar sold beer to the excursionists. No sales were made while the-boat was at or near the Cape Girardeau shore, and it is not certain that any were made west of the middle of the channel of the river. The steamer Warsaw was a ferry boat plying between the city of Cape Girardeau on the Missouri side and East Cape Girardeau on the Illinois side of the Mississippi river. It was not engaged in the ferry business, however, on the Sunday it was carrying the pleasure party, all of whom were taken aboard on the Missouri side of the river and disembarked on the same side.
The court declared the law to be that, if the defendant sold beer on Sunday, as charged in the indictment, at a place on the Mississippi river opposite to and where the river runs along and adjacent to the county of Cape Girardeau, in the State of Missouri, the defendant should be found guilty, and refused to- declare that it devolved on the State to sho'AV that a sale was mad;e on *356the Missouri side and west of the center of the channel of the river.
Defendant’s contention is that the jurisdiction of the Cape Girardeau Circuit Court does not extend beyond the low water mark of the river opposite the county of Cape Girardeau or, at the utmost, could not be extended beyond the middle of the main channel of the river. Section 2243, upon which the second count of the indictment is bottomed, makes it a misdemeanor, punishable by 'fine not exceeding fifty dollars, for any person to sell or retail any fermented or distilled liquor on the first day of the week, commonly called Sunday. The jurisdiction of the Cape Girardeau Circuit Court over the offense charged and proved is settled by the case of Sanders v. Steamboat Co., 97 Mo. 28, 10 S. W. 595, where, after reviewing the Act of Congress admitting the State into the Union and giving the State concurrent jurisdiction with other States, so far as the Mississippi river formed the common boundary, and declaring the river to. be common to both, and the- acceptance of the boundary thus defined by article 10, section 2, Constitution of Missouri, adopted in 1820 (article 1, section 1, Constitution 1875), it was held that the courts of Missouri have jurisdiction over any action by a resident in Missouri against a Missouri corporation for the death of a minor child caused by the negligence of defendant, when the accident happened on the Mississippi river and near the Illinois shore between the two States. Jurisdiction over crimes committed against the laws of the State cannot be confined to narrower boundaries than jurisdiction over civil actions, and in State v. Mullen, 35 Iowa 199, to which State Congress has given the same jurisdiction over the Mississippi river as that given to Missouri, the court held that the laws of Iowa apply to a criminal offense committed on the Mississippi river, east of the main channel,- on a boat moored to the Illinois shore.
*357In State v. Faudre, 68 L. R. A. I. c. 881, tbe court said: “ ‘By conferring concurrent jurisdiction, Congress intended to declare . . . that transactions occurring anywhere on that river between the two States might lawfully be dealt with by the courts of either according to its laws. Where a court of one State assumes jurisdiction in a particular case it would be exclusive until relinquished.' Sanders v. Steamboat Co., 97 Mo. 26, 3 L. R. A. 390, 10 S. W. 595. See State v George, 60 Minn. 505, 63 N. W. 100; Opsahl v. Judd, 30 Minn. 129, 14 N. W. 575; Packet Co. v. Pikey, 142 Ind. 304, 40 N. E. 527; Welsh v. State, 126 Ind. 71, 9 L. R. A. 664, 25 N. E. 883; Meyler v. Wedding, 107 Ky. 685, 60 S. W. 20. Rorer on Interstate Law, 337, lays down correct law: ‘The existence of concurrent jurisdiction in two States over a river that is a common boundary between them . . . vests in each of such States, and in the courts thereof, except as to things permanent and except as to maritime and commercial matters cognizable by the national government and courts, jurisdiction, both civil and criminal, from shore to shore, of all matters of rightful State cognizance occurring upon such river in all parts thereof where it forms such common boundary.’ Observe that it says that this concurrent jurisdiction applies to ‘all matters of rightful state cognizance occurring upon such river in all parts thereof.’ ”
We think the learned circuit judge correctly declared the law of the case in respect to its jurisdiction over the offense charged.- It is suggested that the steamboat Warsaw was engaged in interstate commerce. The carrying of a pleasure party on a steamboat, though the boat may touch the shores of different States, it is not interstate commerce; it is not commerce at all. Dugan v. State, 125 Ind. 130.
The judgment is affirmed.
All concur.